The writer is of the opinion that the effect of the action of the trial court was to grant the motion for a new trial. The order says that defendant's motion should be granted. The verdict for plaintiff was actually set aside. The propriety of this action has been presented here by both parties in assignments of error and cross assignments of error. Both parties have been fully heard orally and by brief.
We have ample authority and it is our duty to give judgment according to law. Section 59.34, F.FS. '41, F.S.A., provides:
"It shall be the duty of the court on an appeal or writ of error to examine the record, to reverse or affirm the judgment, sentence or decree of the court below, or to give such judgment, sentence or decree as the court below should have given, or as to it may appear according to law." *Page 700 
If we should conclude now that the plaintiff had no case to submit to a jury and that recovery could not be sustained we could end the litigation, or we could affirm the order appealed from insofar as it held the motion for a new trial was good and order a new trial. This would do no violence to the principle of having a judicial review of the verdict by the trial judge because he has already clearly stated his disapproval of the verdict. On the other hand, if we should conclude that the verdict should be upheld we could direct the entry of judgment thereon.
No system of laws for the administration of justice can be self-executing. Failure to give full and liberal application to this statute places the courts again on the negative and invites more laws and rules with attendant confusion. Courts cannot be militant in the sense of gathering litigation for disposition but when the litigants squarely present the controversy we should zealously assume the responsibility placed on us by law and public policy. For these reasons I concur in the judgment of reversal only and make no comment on the merits because it might prejudice a retrial of the case in the lower court.